C. D. San-Juan.
Por cuanto en 31 de marzo próximo pasado esta corte declaró sin lugar la moción presentada por la parte' deman-dante apelada, fundándose dieba resolución en la existencia de una última prórroga concedida por el juez' de distrito para la preparación de la transcripción de la evidencia y en el lieclio de no haberse demostrado falta de diligencia por parte del apelante a pesar de haber transcurrido los. noventa días del reglamento, y,
Por cuanto de una declaración jurada presentada por el taquígrafo de la corte de distrito en 18 de abril se des-prende que desde el primero de marzo él estaba atendiendo a la sala de lo criminal de la corte de distrito durante las sesiones celebradas por la mañana, por la tarde y a veces aún por la noche; que por tal razón materialmente no ha tenido tiempo para preparar la transcripción de la eviden-*977cia, y que lina nueva prórroga le lia sido concedida por la corte inferior para preparar y presentar dicha transcripción y que el abogado de la parte demandada apelante ha estado constantemente haciendo gestiones cerca de dicho taquígrafo para que termine la transcripción de la evidencia, y,
PoR cuanto la corte de distrito tiene alguna discreción en asuntos de esta naturaleza, sin que se haya demostrado en el presente caso un verdadero abuso de tal discreción, no ha lugar a 1a. desestimación solicitada.